t c memo united_states tax_court chad hazam petitioner v commissioner of internal revenue respondent katherine l hazam petitioner v commissioner of internal revenue respondent docket nos filed date elyse be rogers and vicky ann trimmer specially recognized for petitioner in docket no peter b astorino for petitioner in docket no jack t anagnostis and kenneth j rubin for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure and dollar_figure relating to chad hazam’s and federal income taxes respectively by - - notice of the same date respondent determined deficiencies of dollar_figure and dollar_figure and sec_6651 additions to tax of dollar_figure and dollar_figure relating to katherine l hazam’s and federal income taxes respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues are whether certain payments to ms hazam from mr hazam are properly included pursuant to sec_71 in ms hazam’s income and deducted pursuant to sec_215 by mr hazam as alimony and ms hazam is liable pursuant to sec_6651 for additions to tax for failure_to_file timely returns findings_of_fact when the petitions were filed mr hazam resided in mechanicsburg and ms hazam in lancaster pennsylvania petitioners married in they had three children lexi layne and kacey petitioners divorced in executing a marital settlement agreement agreement that requires mr hazam to pay annual alimony of approximately dollar_figure and child_support of dollar_figure to ms hazam providing that the fair amount of child_support is subject_to change based upon a change_in_circumstances relative to the needs of the children and the earning capacities of the parties the agreement states that it - is subject_to modification only by a subsequent legal writing signed by both parties after the divorce all three children lived with ms hazam until the end of when layne moved in with his father during and when lexi was away at college mr hazam reduced his payments which he sent to ms hazam with handwritten notes characterizing portions of the payments as alimony and child_support mr hazam wrote ina letter to ms hazam that he had reduced his child_support payments because revenue from his business had declined and layne and lexi no longer resided with ms hazam on each of his and tax returns mr hazam deducted as alimony approximately dollar_figure the amount that he had paid each year to ms hazam on her returns for those same years ms hazam reported approximately dollar_figure per year as alimony income excluding approximately dollar_figure as child_support pursuant to extensions ms hazam’s tax returns were due_date and respondent’s records show that the returns were filed on date and date opinion i alimony and child_support sec_71 provides that gross_income includes amounts received as alimony sec_71 provides that alimony shall not include child_support sec_71 provides that if any payment is less than the amount specified in the divorce q4e- or separation instrument then so much of such payment as does not exceed the sum payable for support shall be considered a payment for such support mr hazam citing fina v fina a 2d pa super ct contends that pursuant to an oral agreement he was not required to pay the dollar_figure of child_support in fina the court found credible the husband’s testimony that the wife had expressly agreed to a reduction in child_support payments id pincite no such finding is warranted here petitioners did not modify the agreement which specified that mr hazam shall pay dollar_figure per year for child_support in addition to the dollar_figure for alimony accordingly dollar_figure of each dollar_figure payment shall be considered pursuant to sec_71 a payment for child_support see 21_tc_275 the dollar_figure amounts are not pursuant to sec_215 deductible as alimony il additions to tax sec_6651 imposes an addition_to_tax for the failure_to_file a required return on the date prescribed ms hazam has not established that she filed her returns on the dates prescribed accordingly she is liable for the additions to tax to reflect the foregoing decisions will be entered under rule
